Citation Nr: 1627521	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969, and December 1974 to October 1976 .
This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claim has since been transferred to the RO in Oakland, California. 

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). As such, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

The Board also notes that the Veteran properly withdrew his request for a Travel Board hearing in September 2011. See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of the claim.

The Veteran has not undergone VA psychiatric examination to date. Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that a psychiatric examination is warranted at this time. The Veteran had service in Vietnam during the Vietnam war.  The Veteran's private and VA treatment records indicate a history of various psychiatric diagnoses, to include an assessment of PTSD. Further clarification is needed as to the Veteran's current psychiatric diagnoses, including whether a diagnosis of PTSD may be made in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) diagnostic criteria. See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f) (2015). Further, the medical evidence of record does not contain a nexus opinion. As such, remand is warranted such that a VA examiner may address the possible causal relationship between the Veteran's current psychiatric disability and service. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from August 2010 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  The RO should undertake any development necessary to verify stressors reported by the Veteran, to include those discussed in a written statements from the Veteran received in February and August 2007.

3. Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

      a. Identify all applicable psychiatric disabilities. 

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

 b. If the Veteran has PTSD and any of his asserted stressors have been verified, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c. If a psychiatric disability other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


